WELLFORD, Circuit Judge,
dissenting.
I concur in Judge Krupansky’s dissent in this case and add only these brief additional comments.
Whether DelCostello v. Int’l Brotherhood of Teamsters, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983), should be retroactively applied has proven to be a troublesome issue for our court. As noted in footnote 7 of Judge Martin’s majority opinion, panels of our court have taken opposite views. See also Pitts v. Frito-Lay, Inc., 700 F.2d 330 (6th Cir.1983), and Curtis v. Int’l Brotherhood of Teamsters, 716 F.2d 360 (6th Cir.1983). Because I am persuaded that the rationale of Pitts, is the sounder approach, even though it was decided prior to DelCostello1 I respectfully dissent.
Other courts also have disagreed about the retroactive application of DelCostello. In Edwards v. Teamsters Local Union #36, 719 F.2d 1036 (9th Cir.1983), cert. denied, — U.S. -, 104 S.Ct. 1599, 80 L.Ed.2d 130 (1984), and in Barina v. Gulf Trading & Transp. Co., 726 F.2d 560 (9th Cir.1984), the Ninth Circuit declined to hold DelCostello retroactive after a Chevron Oil Co. v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971), analysis. (See also footnote 6 to Judge Martin’s opinion acknowledging that some courts which have held the six months limitation to apply retroactively have decided the issue very narrowly and/or only in situations where this enhanced employees access to the courts.)
I agree with the decision in Barina, 726 F.2d at 564, (citing Pitts), that DelCostello was a deviation and departure from the prior direction set out by the Supreme Court in UAW v. Hoosier Cardinal Corp., 383 U.S. 696, 86 S.Ct. 1107, 16 L.Ed.2d 192 (1966) (applicable limitations period should be determined with reference to state law).
Further, after consideration of all the briefs and arguments in these cases, I agree with the rationale in Edwards that retroactive application in these eases now before us would be arbitrary and “inherently unfair.” 719 F.2d at 1040. The kind of result reached in these cases was described by Judge Krupansky in Pitts as “extremely unjust” by cutting off (or adding to) a time limitation based upon principles of state laws upon which the parties had a right to rely. DelCostello should therefore apply prospectively only.

. Judge Martin is correct, however, in characterizing our Badon v. General Motors Corp., 679 F.2d 93 (6th Cir.1982), case as one which essentially presaged the holding in DelCostello. Pitts refused to apply Badon s six months statute retroactively.